DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments to claims 18 and 20 have resolved the issues under 35 USC 101.  The 35 USC 101 rejections are withdrawn.
Absent further definition of the "identified gap in the data", the spatial interpolation of Jardine would fall within the scope of the broadest reasonable interpolation of this term.  Jardine teaches towards simulation (cited sections ¶95 and ¶66, which describe process flow for simulating a new well then drilling it), and Moran is relied to clarify that simulation of the modeled well is in fact obvious in the combination.  Given the discussion in Jardine that teaches towards simulation, it is maintained that simulating to generate data for interpolated sections would be rendered obvious by the combination of the references. Regarding claims 5-7, the Jardine reference does disclose use of kriging, and discloses that kriging may be done over time and space.  Moran explicitly discloses time dependent parameter simulations.  As noted in the rejection, the combination renders interpolating (i.e. kriging) over space and time obvious (i.e. kriging missing depth information for a time interval that is being simulated), which falls within the scope of the claim language here.
The amended features do not appear to be directly tied to the simulation of the claims, rather, they list in the alternative a pair of options that are parameters of the modeling, and a single parameter (pressure) that is based on interpolation results (i.e. is based in part on the simulating).  These features are disclosed by Jardine, and do not distinguish over the references of record.  Further clarification more closely tying these features to the simulation would likely advance prosecution.
In view of the above, applicant's arguments are respectfully not persuasive regarding the 35 USC 103 rejections, which are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 13, 14, 16-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jardine (US 2013/0341093 A1) in view of Moran (US 2008/0262810 A1).
Regarding Claim 1:
Jardine teaches:
selecting a location in an area of a geologic environment that comprises offset wells; (¶24 where the data stems from a wellbore that is a certain distance offset from a proposed new well ... use of a model of a geologic environment that can include representations of the offset well and the new well; ¶35 uncertainty may be determined based on location of an offset well with respect to a proposed new well; ¶56 framework 270 may access information associated with the drilling modules 240 pertaining to wells, well trajectory, wellhead location; ¶60 Where a location for a proposed new well is provided)
determining design parameters of the offset wells wherein at least one of the design parameters of the offset wells is based at least in part on data acquired via one or more drillstring sensors disposed in the geologic environment during one or more drilling operations; (¶23 a first component can provide access to one or more databases that store offset well data as well as access to a framework for modeling a geologic environment … the second component may be applied to real time or stored data for offset wells and leveraged for purposes of drilling of a new well; ¶26 these data may be acquired via measurement-while-drilling (MWD) equipment and include data pertaining to, for example, tool orientation, downhole flow-rate measurements, gamma-ray measurements, etc. As an example, data associated with an offset well or a new well may be acquired; examiner notes that measurement-while-drilling equipment used by the reference to measure tool orientation here falls within the scope of the claim language here)
modeling a well based at least in part on the design parameters of one or more of the offset wells to generate design parameters for the modeled well, (¶34 offset well information may be combined with real time estimates of a problem event or problem events in a well being drilled … Various types of data (e.g., recorded and stored signals) from the offset wells may be compared to a number of possible data (e.g., or signals) to compute a probability value of occurrence for an event as a function of depth ... a method can provide a reference model for one or more proposed new wells that includes probabilities of occurrence of an event or events over the path or paths of the one or more proposed new wells; ¶37 drilling parameters used in an offset well )
wherein the modeling comprises generating simulation results for at least a portion of an identified gap in the data (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)
wherein the generated design parameters for the modeled well comprise one or more of a weight-on-bit parameter, an RPM parameter, and a pressure parameter that is based at least in part on the simulating; (¶37 drilling parameters used in an offset well … using appropriate drilling parameters, which may differ from those of the offset well; ¶80 drilling operation parameters (e.g., rpm, speed, mud weight, etc.).)
determining design parameters for a well at the selected location based at least in part on a portion of the design parameters of the offset wells and (¶30 monitors the probability of a problem event occurring, x.sub.e, and suggests control parameters based on this information; ¶22 based at least in part on an analysis of data from one or more offset wells; ¶97 a probability log block 1144 for calculating probability logs and interpolating information with respect to a current or proposed well)
determining design parameters for a well at the selected location ... based at least in part on a portion of the design parameters for the modeled well; and (¶30 monitors the probability of a problem event occurring, x.sub.e, and suggests control parameters based on this information; ¶37 create a new probability of occurrence of the event for use in drilling a new well (e.g., using appropriate drilling parameters, which may differ from those of the offset well); ¶97 a probability log block 1144 for calculating probability logs and interpolating information with respect to a current or proposed well)
analyzing the design parameters for the well at the selected location to determine acceptability of a well design based on the design parameters. (¶37 create a new probability of occurrence of the event for use in drilling a new well (e.g., using appropriate drilling parameters, which may differ from those of the offset well); ¶39  for example, a green light indicates low probability of occurrence with an acceptable level of uncertainty; ¶62 a framework for modeling uncertainty can introduce an asymmetric loss function having a parameter that can model the level of risk (e.g., a level that one is willing to accept). In such an example, by adjusting the risk preference parameter, the framework can adapt to different retrieval strategies; ¶75-76; ¶97)
Jardine does not teach in particular:
by simulating drilling of the modeled well;
Moran teaches:
by simulating drilling of the modeled well; (¶29 and simulating the drilling assembly in the optimization system; ¶48  experience data may include offset well formation information; ¶82  simulating the dynamic response of a drilling tool assembly drilling earth formation; ¶55 offset well formation data, and prior simulation data; see also Jardine in the following sections, which do disclose drilling simulations but are not as clear about it as Moran: ¶95 then an alarm may be issued (e.g., during a simulation or actual drilling); ¶53; see also ¶66 which describes a process flow of simulating a new well then actually drilling it ("for an issue for drilling of the new well ... may further include, for example, drilling the proposed new well"))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the drilling simulations of Moran to the well analysis system of Jardine, in order to better optimize drilling tool assemblies for use in well drilling operations (Moran, ¶44).

Regarding Claim 3:
Jardine teaches:
wherein the design parameters for the well at the selected location correspond to a subsystem of a wellsite system. (¶37 drilling parameters used in an offset well … using appropriate drilling parameters, which may differ from those of the offset well; ¶80 drilling operation parameters (e.g., rpm, speed, mud weight, etc.).)

Regarding Claim 4:
Jardine teaches:
analyzing the design parameters of the offset wells to identify the gap. (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)

Regarding Claim 5:
The combination of Jardine and Moran renders obvious:
wherein the gap comprises a gap in time. (Jardine discloses the use spatial interpolation to create new model data and describes Kriging, which it notes can perform not just spatial, but also both spatial and time dependent interpolation (see ¶37).  Jardine, however, does not explicitly describe the use of spatial and time Kriging, and only explicitly describes spatial interpolation Kriging in its system.  Moran discloses time based simulations, with time dependent parameter simulations (see ¶83 Once a simulated response for an increment in time (or for the total time) is obtained; ¶91 total drilling time desired for simulation; ¶116 the drilling tool assembly configuration (or response) obtained for each time increment, and corresponding bit forces, cone forces, cutting element forces, impact forces, friction forces, dynamic WOB, resulting bottomhole geometry, etc.).  In the combination of Jardine and Moran, it would have been obvious for one of ordinary skill in the art at the time the invention was filed to apply the time and spatial Kriging described by Jardine to the time-dependent simulation parameters of Moran in place of the solely spatial Kriging done by Jardine on its own parameters, in order to enable information associated with one or more offset wells to be analyzed for purposes of planning, drilling or planning and drilling a new well (Jardine ¶37) when utilizing time dependent simulation parameters, which provide for an end product that is further optimized (Moran ¶24).)

Regarding Claim 6:
The combination of Jardine and Moran renders obvious:
wherein the gap in time corresponds to an operation associated with a time span for drilling a well. (Jardine discloses the use spatial interpolation to create new model data and describes Kriging, which it notes can perform not just spatial, but also both spatial and time dependent interpolation (see ¶37).  Jardine, however, does not explicitly describe the use of spatial and time Kriging, and only explicitly describes spatial interpolation Kriging in its system.  Moran discloses time based simulations, with time dependent parameter simulations (see ¶83 Once a simulated response for an increment in time (or for the total time) is obtained; ¶91 total drilling time desired for simulation; ¶116 the drilling tool assembly configuration (or response) obtained for each time increment, and corresponding bit forces, cone forces, cutting element forces, impact forces, friction forces, dynamic WOB, resulting bottomhole geometry, etc.).  In the combination of Jardine and Moran, it would have been obvious for one of ordinary skill in the art at the time the invention was filed to apply the time and spatial Kriging described by Jardine to the time-dependent simulation parameters of Moran in place of the solely spatial Kriging done by Jardine on its own parameters, in order to enable information associated with one or more offset wells to be analyzed for purposes of planning, drilling or planning and drilling a new well (Jardine ¶37) when utilizing time dependent simulation parameters, which provide for an end product that is further optimized (Moran ¶24).)

Regarding Claim 7:
Jardine does not teach in particular:
simulating drilling of the modeled well for at least a portion of the time span.
Moran teaches:
simulating drilling of the modeled well for at least a portion of the time span. (¶90 wellbore trajectory information may include depths; ¶95 other interpolation method can be used to approximate wellbore wall coordinates at depths between the depths provided as input data.; see also Jardine ¶63 and ¶37)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the drilling simulations of Moran to the well analysis system of Jardine, in order to better optimize drilling tool assemblies for use in well drilling operations (Moran, ¶44).

Regarding Claim 8:
Jardine teaches:
wherein the gap comprises a gap in space. (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)

Regarding Claim 9:
Jardine teaches:
wherein the gap in space corresponds to at least one depth associated with drilling at least one of the offset wells. (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)

Regarding Claim 10:
Jardine does not teach in particular:
simulating drilling of the modeled well for at least one depth of the at least one depth.
Moran teaches:
simulating drilling of the modeled well for at least one depth of the at least one depth. (¶83 Once a simulated response for an increment in time (or for the total time) is obtained, results from the simulation can be provided as output 118, and used to generate a visual representation of drilling if desired; ¶91 Additionally, drilling operating parameters 206 for the purpose of simulation may further include the total number of bit revolutions to be simulated or the total drilling time desired for simulation.; ¶101 this example, the end condition for simulation is also provided at 204, as either the total number of revolutions to be simulated or the total time for the simulation; see also Jardine ¶63 and ¶37)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the drilling simulations of Moran to the well analysis system of Jardine, in order to better optimize drilling tool assemblies for use in well drilling operations (Moran, ¶44).

Regarding Claim 13:
Jardine teaches:
extrapolating at least a portion of the simulation results of the simulating from a location of the modeled well to the selected location. (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)

Regarding Claim 14:
Jardine teaches:
one or more processors; memory accessible to the one or more processors; and processor-executable instructions stored in the memory wherein the processor-executable instructions are executable to instruct the system to (¶6 A system can include one or more processors, memory, an interface to receive information for a proposed new well and to receive data associated with at least one other well, instructions stored in a portion of the memory and executable by at least one of the one or more processors to perform )
select a location in an area of a geologic environment that comprises offset wells, (¶24 where the data stems from a wellbore that is a certain distance offset from a proposed new well ... use of a model of a geologic environment that can include representations of the offset well and the new well; ¶35 uncertainty may be determined based on location of an offset well with respect to a proposed new well; ¶56 framework 270 may access information associated with the drilling modules 240 pertaining to wells, well trajectory, wellhead location; ¶60 Where a location for a proposed new well is provided)
determine design parameters of the offset wells wherein at least one of the design parameters of the offset wells is based at least in part on data acquired via one or more drillstring sensors disposed in the geologic environment during one or more drilling operations, (¶23 a first component can provide access to one or more databases that store offset well data as well as access to a framework for modeling a geologic environment … the second component may be applied to real time or stored data for offset wells and leveraged for purposes of drilling of a new well; ¶26 these data may be acquired via measurement-while-drilling (MWD) equipment and include data pertaining to, for example, tool orientation, downhole flow-rate measurements, gamma-ray measurements, etc. As an example, data associated with an offset well or a new well may be acquired; examiner notes that measurement-while-drilling equipment used by the reference to measure tool orientation here falls within the scope of the claim language here)
model a well based at least in part on the design parameters of one or more of the offset wells to generate design parameters for the modeled well, (¶34 offset well information may be combined with real time estimates of a problem event or problem events in a well being drilled … Various types of data (e.g., recorded and stored signals) from the offset wells may be compared to a number of possible data (e.g., or signals) to compute a probability value of occurrence for an event as a function of depth ... a method can provide a reference model for one or more proposed new wells that includes probabilities of occurrence of an event or events over the path or paths of the one or more proposed new wells; ¶37 drilling parameters used in an offset well )
wherein to model comprises generation of simulation results for at least a portion of an identified gap in the data (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)
wherein the generated design parameters for the modeled well comprise one or more of a weight-on-bit parameter, an RPM parameter, and a pressure parameter that is based at least in part on the simulating; (¶37 drilling parameters used in an offset well … using appropriate drilling parameters, which may differ from those of the offset well; ¶80 drilling operation parameters (e.g., rpm, speed, mud weight, etc.).)
determine design parameters for a well at the selected location based at least in part on a portion of the design parameters of the offset wells and (¶30 monitors the probability of a problem event occurring, x.sub.e, and suggests control parameters based on this information; ¶22 based at least in part on an analysis of data from one or more offset wells; ¶97 a probability log block 1144 for calculating probability logs and interpolating information with respect to a current or proposed well)
determine design parameters for a well at the selected location ... based at least in part on a portion of the design parameters for the modeled well, and (¶30 monitors the probability of a problem event occurring, x.sub.e, and suggests control parameters based on this information; ¶37 create a new probability of occurrence of the event for use in drilling a new well (e.g., using appropriate drilling parameters, which may differ from those of the offset well); ¶97 a probability log block 1144 for calculating probability logs and interpolating information with respect to a current or proposed well)
analyze the design parameters for the well at the selected location to determine acceptability of a well design based on the design parameters. (¶37 create a new probability of occurrence of the event for use in drilling a new well (e.g., using appropriate drilling parameters, which may differ from those of the offset well); ¶39  for example, a green light indicates low probability of occurrence with an acceptable level of uncertainty; ¶62 a framework for modeling uncertainty can introduce an asymmetric loss function having a parameter that can model the level of risk (e.g., a level that one is willing to accept). In such an example, by adjusting the risk preference parameter, the framework can adapt to different retrieval strategies; ¶75-76; ¶97)
Jardine does not teach in particular:
by drilling simulation of the modeled well,
Moran teaches:
by drilling simulation of the modeled well, (¶29 and simulating the drilling assembly in the optimization system; ¶48  experience data may include offset well formation information; ¶82  simulating the dynamic response of a drilling tool assembly drilling earth formation; ¶55 offset well formation data, and prior simulation data; see also Jardine in the following sections, which do disclose drilling simulations but are not as clear about it as Moran: ¶95 then an alarm may be issued (e.g., during a simulation or actual drilling); ¶53; see also ¶66 which describes a process flow of simulating a new well then actually drilling it ("for an issue for drilling of the new well ... may further include, for example, drilling the proposed new well"))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the drilling simulations of Moran to the well analysis system of Jardine, in order to better optimize drilling tool assemblies for use in well drilling operations (Moran, ¶44).

Regarding Claim 16:
Jardine teaches:
wherein the design parameters for the well at the selected location correspond to a subsystem of a wellsite system. (¶37 drilling parameters used in an offset well … using appropriate drilling parameters, which may differ from those of the offset well; ¶80 drilling operation parameters (e.g., rpm, speed, mud weight, etc.).)

Regarding Claim 17:
Jardine teaches:
analyze the design parameters of the offset wells to identify the gap in the design parameters of the offset wells (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)

Regarding Claim 18:
Jardine teaches:
select a location in an area of a geologic environment that comprises offset wells, (¶24 where the data stems from a wellbore that is a certain distance offset from a proposed new well ... use of a model of a geologic environment that can include representations of the offset well and the new well; ¶35 uncertainty may be determined based on location of an offset well with respect to a proposed new well; ¶56 framework 270 may access information associated with the drilling modules 240 pertaining to wells, well trajectory, wellhead location; ¶60 Where a location for a proposed new well is provided)
determine design parameters of the offset wells wherein at least one of the design parameters of the offset wells is based at least in part on data acquired via one or more drillstring sensors disposed in the geologic environment during one or more drilling operations, (¶23 a first component can provide access to one or more databases that store offset well data as well as access to a framework for modeling a geologic environment … the second component may be applied to real time or stored data for offset wells and leveraged for purposes of drilling of a new well; ¶26 these data may be acquired via measurement-while-drilling (MWD) equipment and include data pertaining to, for example, tool orientation, downhole flow-rate measurements, gamma-ray measurements, etc. As an example, data associated with an offset well or a new well may be acquired; examiner notes that measurement-while-drilling equipment used by the reference to measure tool orientation here falls within the scope of the claim language here)
model a well based at least in part on the design parameters of one or more of the offset wells to generate design parameters for the modeled well, (¶34 offset well information may be combined with real time estimates of a problem event or problem events in a well being drilled … Various types of data (e.g., recorded and stored signals) from the offset wells may be compared to a number of possible data (e.g., or signals) to compute a probability value of occurrence for an event as a function of depth ... a method can provide a reference model for one or more proposed new wells that includes probabilities of occurrence of an event or events over the path or paths of the one or more proposed new wells; ¶37 drilling parameters used in an offset well )
wherein to model comprises generation of simulation results for at least a portion of an identified gap in the data (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)
wherein the generated design parameters for the modeled well comprise one or more of a weight-on-bit parameter, an RPM parameter, and a pressure parameter that is based at least in part on the simulating; (¶37 drilling parameters used in an offset well … using appropriate drilling parameters, which may differ from those of the offset well; ¶80 drilling operation parameters (e.g., rpm, speed, mud weight, etc.).)
determine design parameters for a well at the selected location based at least in part on a portion of the design parameters of the offset wells and (¶30 monitors the probability of a problem event occurring, x.sub.e, and suggests control parameters based on this information; ¶22 based at least in part on an analysis of data from one or more offset wells; ¶97 a probability log block 1144 for calculating probability logs and interpolating information with respect to a current or proposed well)
determine design parameters for a well at the selected location ... based at least in part on a portion of the design parameters for the modeled well, and (¶30 monitors the probability of a problem event occurring, x.sub.e, and suggests control parameters based on this information; ¶37 create a new probability of occurrence of the event for use in drilling a new well (e.g., using appropriate drilling parameters, which may differ from those of the offset well); ¶97 a probability log block 1144 for calculating probability logs and interpolating information with respect to a current or proposed well)
analyze the design parameters for the well at the selected location to determine acceptability of a well design based on the design parameters. (¶37 create a new probability of occurrence of the event for use in drilling a new well (e.g., using appropriate drilling parameters, which may differ from those of the offset well); ¶39  for example, a green light indicates low probability of occurrence with an acceptable level of uncertainty; ¶62 a framework for modeling uncertainty can introduce an asymmetric loss function having a parameter that can model the level of risk (e.g., a level that one is willing to accept). In such an example, by adjusting the risk preference parameter, the framework can adapt to different retrieval strategies; ¶75-76; ¶97)
Jardine does not teach in particular:
by drilling simulation of the modeled well,
Moran teaches:
by drilling simulation of the modeled well, (¶29 and simulating the drilling assembly in the optimization system; ¶48  experience data may include offset well formation information; ¶82  simulating the dynamic response of a drilling tool assembly drilling earth formation; ¶55 offset well formation data, and prior simulation data; see also Jardine in the following sections, which do disclose drilling simulations but are not as clear about it as Moran: ¶95 then an alarm may be issued (e.g., during a simulation or actual drilling); ¶53; see also ¶66 which describes a process flow of simulating a new well then actually drilling it ("for an issue for drilling of the new well ... may further include, for example, drilling the proposed new well"))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the drilling simulations of Moran to the well analysis system of Jardine, in order to better optimize drilling tool assemblies for use in well drilling operations (Moran, ¶44).

Regarding Claim 20:
Jardine teaches:
analyze the design parameters of the offset wells to identify the gap in the design parameters of the offset wells. (¶63 As indicated, the layer L1 may be at different depths for each of the selected wells; thus, when interpolating the data for its relevance to the proposed new well 420, some uncertainty exists. Further, the data for the well 410-1 is missing data for a depth range and the data for the well 410-2 is not as deep as the proposed new well 420. These factors introduce uncertainty when calculating probability of occurrence of an event or events for the proposed new well.; ¶37 Techniques for providing results for a new well may include spatial interpolation …  Kriging refers to various types of statistical techniques for interpolation to provide a value of a parameter at an "unobserved" location (e.g., spatial, spatial and time, etc.) from observations of values for that parameter at other locations (e.g., nearby locations). As an example, a system may provide for interpolation of data, probabilities, uncertainties or combinations thereof)

Regarding Claim 21:
Jardine teaches:
wherein the subsystem is a drilling subsystem. (¶37 drilling parameters used in an offset well … using appropriate drilling parameters, which may differ from those of the offset well; ¶80 drilling operation parameters (e.g., rpm, speed, mud weight, etc.).)

Regarding Claim 22:
Jardine teaches:
evaluating the subsystem with respect to a different subsystem of the wellsite system. (¶23 ; a second component can provide for monitoring measurements and associating such measurements with one or more types of events (e.g., fluid influxes (kicks), fluid losses, drill-pipe or borehole washouts, sticking pipe, lost circulation, low ROP, abrasive sands, etc.); ¶53  such a simulation may include interpolating geological rock types, interpolating petrophysical properties, simulating fluid flow)

Regarding Claim 23:
Jardine teaches:
wherein the subsystem and the different subsystem comprise a drilling subsystem and a drilling fluid subsystem. (¶23 ; a second component can provide for monitoring measurements and associating such measurements with one or more types of events (e.g., fluid influxes (kicks), fluid losses, drill-pipe or borehole washouts, sticking pipe, lost circulation, low ROP, abrasive sands, etc.); ¶53  such a simulation may include interpolating geological rock types, interpolating petrophysical properties, simulating fluid flow)

Regarding Claim 24:
Jardine teaches:
wherein, responsive to the evaluating, issuing an alert renderable to a graphical user interface, (¶66 As an example, a method can include issuing an alarm based on a probability of occurrence for an issue and uncertainty of the data underlying the probability. )
wherein the graphical user interface comprises graphics corresponding to the subsystem and alert graphics corresponding to the different subsystem. (¶77 Further, interactive graphic controls may be displayed where a user can interrogate the underlying data, selected wells, analysis, etc., and optionally other information (e.g., controls, sensing, alarms, etc.). In the example of FIG. 5, the information 560 also includes some alarm sensitivity information. Such sensitivity may involve adjusting one or more alarm limits, data acquisition frequencies, sensor parameters, etc. )

Regarding Claim 25:
Jardine teaches:
receiving an instruction to alter at least one of the design parameters for the subsystem or for the different subsystem. (Fig. 2; ¶78 As to the event type selection graphic control 570, this may allow a user to select one or more types of events. For example, the events may include kicks, fluid losses, drill-pipe or borehole washouts, sticking pipe, lost circulation, low ROP, abrasive sands, or other types of events; ¶60 a graphical user interface may allow a user to select particular wells for inclusion in an analysis for a proposed new well. Where a location for a proposed new well is provided, a radius about that well may optionally be entered for purposes of limiting search results, well selection, etc. As another example, a user may draw a boundary, optionally in 3D, to select wells or portions of wells; ¶80  shown in the example of FIG. 6, a user may cause a control graphic 249 to appear via clicking on a portion of the GUI 248-2. Such a graphic may allow for transmission of an instruction to the controller 620 of the system 600 to alter one or more drilling operation parameters (e.g., rpm, speed, mud weight, etc.). )

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2128